Exhibit 10.1
 
VW CREDIT LEASING, LTD.
TRANSACTION SUBI SUPPLEMENT 2009-A
TO ORIGINATION TRUST AGREEMENT
Between
VW CREDIT, INC.,
As Settlor And Initial Beneficiary
And
U.S. BANK NATIONAL ASSOCIATION,
As Administrative Trustee, UTI Trustee And SUBI Trustee
Dated as of May 12, 2009
 





--------------------------------------------------------------------------------



 



CONTENTS

              Page  
PART X DEFINITIONS; THIRD-PARTY BENEFICIARIES
    2  
Section 10.1 Definitions
    2  
Section 10.2 Third-Party Beneficiaries
    3  
PART XI CREATION OF THE TRANSACTION SUBI
    3  
Section 11.1 Initial Creation of Transaction SUBI Portfolio and Transaction SUBI
    3  
Section 11.2 Subsequent Removals From the Transaction SUBI Portfolio
    3  
Section 11.3 Issuance and Form of Transaction SUBI Certificate
    4  
Section 11.4 Filings; Termination of Transaction SUBI; Related Matters
    4  
Section 11.5 Acceptance by SUBI Trustee
    5  
Section 11.6 Representations and Warranties of SUBI Trustee
    5  
Section 11.7 Merger and Consolidation of Origination Trustees
    6  
PART XII ASSIGNMENT OF THE TRANSACTION SUBI
    6  
Section 12.1 Assignment
    6  
PART XIII MISCELLANEOUS PROVISIONS
    7  
Section 13.1 Amendment, Etc.
    7  
Section 13.2 Governing Law
    8  
Section 13.3 Notices
    8  
Section 13.4 Severability of Provisions
    8  
Section 13.5 Effect of Transaction SUBI Supplement on Origination Trust
Agreement and Transaction Documents
    9  
Section 13.6 Each SUBI Separate; Assignees of SUBI
    9  
Section 13.7 No Petition; Release of Claims
    10  
Section 13.8 Tax Matters
    10  
Section 13.9 ENTIRE AGREEMENT
    10  
Section 13.10 Submission to Jurisdiction; Waiver of Jury Trial
    11  
Section 13.11 Form 10-D Filings
    11  
Section 13.12 Form 8-K Filings
    11  
Section 13.13 Indemnification
    11  
Section 13.14 Several Obligations
    12  

-i-



--------------------------------------------------------------------------------



 



CONTENTS

     
SCHEDULE 1
  Description of Transaction Units
 
   
EXHIBIT A
  Form of Transaction SUBI Certificate

-ii-



--------------------------------------------------------------------------------



 



TRANSACTION SUBI SUPPLEMENT 2009-A
TO ORIGINATION TRUST AGREEMENT
     THIS TRANSACTION SUBI SUPPLEMENT 2009-A TO ORIGINATION TRUST AGREEMENT (as
amended, modified or supplemented from time to time, the “Transaction SUBI
Supplement”), dated and effective as of May 12, 2009, is between VW CREDIT,
INC., a Delaware corporation (“VCI”; in its capacity as settlor, the “Settlor”;
or in its capacity as initial beneficiary, the “Initial Beneficiary”), and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as successor to U.S.
Bank Trust National Association, as administrative trustee (in such capacity,
together with any successor or permitted assign, the “Administrative Trustee”),
as UTI trustee (in such capacity, together with any successor or permitted
assign, the “UTI Trustee”) and as trustee with respect to the Transaction SUBI
(in such capacity, together with any successor or permitted assign, the “SUBI
Trustee”; together with the UTI Trustee, the Administrative Trustee and
Wilmington Trust Company, as Delaware Trustee (the “Delaware Trustee”), the
“Origination Trustees”).
RECITALS
     A. The Settlor, the UTI Trustee, the Administrative Trustee and the
Delaware Trustee have entered into that certain Trust Agreement dated as of
June 2, 1999 (as modified, supplemented or amended from time to time, the
“Origination Trust Agreement”) pursuant to which the Settlor formed VW Credit
Leasing, Ltd., a Delaware statutory trust (the “Origination Trust”) for the
purpose of acting as agent and nominee owner of various Origination Trust Assets
in accordance with the Origination Trust Agreement.
     B. The Origination Trust and VCI, as servicer (in its capacity as servicer,
the “Servicer”), also have entered into that certain Servicing Agreement dated
as of June 22, 1999 and as amended and restated as of December 21, 2000 (as
modified, supplemented or amended from time to time, the “Servicing Agreement”),
which provides, among other things, for the servicing of the Origination Trust
Assets by the Servicer.
     C. The Origination Trust Agreement contemplates that from time to time the
UTI Trustee, on behalf of the Origination Trust and at the direction of the
Initial Beneficiary, will identify and allocate on the Origination Trust’s books
and records certain Origination Trust Assets from the Undivided Trust Interest
to separate SUBI Portfolios and will create and issue Certificates to the
Initial Beneficiary representing separate special units of beneficial interest
in the Origination Trust or “SUBIs”, the beneficiary or beneficiaries of which
will hold an exclusive 100% undivided beneficial ownership interest in the
related SUBI Portfolios, all as set forth in the Origination Trust Agreement.
     D. The parties hereto desire to supplement the terms of the Origination
Trust Agreement (i) to cause the UTI Trustee to identify and allocate
Origination Trust Assets to a SUBI Portfolio (the “Transaction SUBI Portfolio”),
which shall consist of Transaction Units consisting of Transaction Leases,
Transaction Vehicles and the associated Related Rights, (ii) to create and issue
to the Initial Beneficiary a SUBI Certificate (such SUBI Certificate, together
with any replacements thereof, the “Transaction SUBI Certificate”) that will
evidence and represent the entire and exclusive beneficial ownership interest in
the related SUBI (the
Transaction SUBI Supplement 2009-A





--------------------------------------------------------------------------------



 



“Transaction SUBI”) and the interests in the SUBI Portfolio represented thereby,
(iii) to provide for the Origination Trust’s continued holding of record title
to the Transaction SUBI Portfolio (including the Transaction Vehicles) as agent
and nominee for (and solely for the benefit of) the holder of the Transaction
SUBI Certificate, and (iv) to set forth the terms and conditions thereof.
     E. Concurrently herewith, (i) VCI and Volkswagen Auto Lease/Loan
Underwritten Funding, LLC, a Delaware limited liability company (the
“Transferor”), are entering into a SUBI Sale Agreement, pursuant to which the
Transferor will purchase the Transaction SUBI and (ii) the Transferor and
Volkswagen Auto Lease Trust 2009-A, a Delaware statutory trust (the “Issuer”),
are entering into a SUBI Transfer Agreement, pursuant to which the Transferor
will transfer the Transaction SUBI to the Issuer.
     F. Concurrently herewith, the Issuer is entering into an asset-backed
financing transaction pursuant to, among other agreements, an Indenture dated as
of the date hereof (the “Indenture”) between the Issuer and Deutsche Bank Trust
Company Americas, as indenture trustee (the “Indenture Trustee”), pursuant to
which, among other things, the Issuer will issue notes and will Grant a security
interest to the Indenture Trustee in certain of its assets, including the
Transaction SUBI.
     G. Also concurrently herewith, the Origination Trust, the Servicer and the
SUBI Trustee are entering into that certain Transaction SUBI Supplement 2009-A
to Servicing Agreement (as amended, modified or supplemented from time to time,
the “Transaction SUBI Servicing Supplement”) pursuant to which, among other
things, the terms of the Servicing Agreement will be supplemented insofar as
they apply to the Transaction SUBI Portfolio, providing for specific servicing
obligations.
          NOW THEREFORE, in consideration of the premises and the mutual
covenants contained herein and in the Origination Trust Agreement, the parties
hereto agree to the following supplemental obligations with regard to the
Transaction SUBI Portfolio:
PART X
DEFINITIONS; THIRD-PARTY BENEFICIARIES
     Section 10.1 Definitions.
     For all purposes of this Transaction SUBI Supplement, except as otherwise
expressly provided or unless the context otherwise requires, (a) unless
otherwise defined herein, all capitalized terms used herein shall have the
meanings attributed to them in Appendix A to the Indenture, (b) all capitalized
terms used herein which are not defined herein or in the Indenture and which are
defined in the Origination Trust Agreement shall have the meanings attributed to
them by the Origination Trust Agreement, (c) all references to words such as
“herein”, “hereof” and the like shall refer to this Transaction SUBI Supplement
as a whole and not to any particular article or section within this Transaction
SUBI Supplement, (d) the term “include” and all variations thereon shall mean
“include without limitation”, and (e) the term “or” shall include “and/or”.
Transaction SUBI Supplement 2009-A

2



--------------------------------------------------------------------------------



 



     Section 10.2 Third-Party Beneficiaries.
     The holder and pledgees of the Transaction SUBI Certificate (including the
Issuer and the Indenture Trustee), and their respective successors, permitted
assigns and pledgees are third-party beneficiaries of the Origination Trust
Agreement and this Transaction SUBI Supplement, insofar as they apply to the
Transaction SUBI.
PART XI
CREATION OF THE TRANSACTION SUBI
     Section 11.1 Initial Creation of Transaction SUBI Portfolio and Transaction
SUBI.
     (a) Pursuant to Section 4.2(a) of the Origination Trust Agreement, the
Initial Beneficiary hereby directs the UTI Trustee to identify and allocate or
cause to be identified and allocated on the books and records of the Origination
Trust a separate portfolio of SUBI Assets to be accounted for and held in trust
independently from all other Origination Trust Assets consisting of those Units
(each, a “Transaction SUBI Asset”), which shall include Leased Vehicles which
are identified on Schedule 1 to this Transaction SUBI Supplement, the
Transaction Leases relating thereto and all other Origination Trust Assets to
the extent related thereto (other than cash which does not constitute
Collections received on or after the Cut-Off Date). Based upon their
identification and allocation by the Initial Beneficiary pursuant to such
Schedule 1, the UTI Trustee hereby identifies and allocates as Transaction SUBI
Assets such portfolio of SUBI Assets to be held by the Origination Trust, as
agent and nominee (and solely for the benefit) of the holder of the Transaction
SUBI Certificate, each such SUBI Asset to be identified on the books and
accounts of the Origination Trust as belonging exclusively to the Transaction
SUBI Portfolio; provided that any Collections received on or prior to the
Cut-Off Date for any such Transaction Unit identified on Schedule 1 shall not be
allocated as Transaction SUBI Assets and shall not belong to the Transaction
SUBI Portfolio.
     (b) Also pursuant to Section 4.2(a) of the Origination Trust Agreement, the
UTI Trustee hereby creates a SUBI which shall be known as the “VW Credit Leasing
Ltd. Transaction Special Unit of Beneficial Interest 2009-A Certificate” or
“Transaction SUBI” and which shall represent an exclusive and specific 100%
beneficial ownership interest solely in the Transaction SUBI Portfolio and those
proceeds or assets derived from or earned by such Transaction SUBI Portfolio.
     (c) Pursuant to Section 4.2(d) of the Origination Trust Agreement (which
requires each holder of a SUBI to appoint for such SUBI a trustee), VCI has
appointed U.S. Bank National Association as the SUBI Trustee for the Transaction
SUBI and the Transaction SUBI Portfolio.
     Section 11.2 Subsequent Removals From the Transaction SUBI Portfolio.
     (a) Upon compliance by VCI with the provisions of Section 2.3(c) of the
SUBI Sale Agreement to repurchase the beneficial interest in any Transaction
Unit, such Unit shall be identified on a schedule to the Servicer Certificate
and reallocated from the Transaction SUBI to the Undivided Trust Interest on the
Payment Date that such reallocation payment is made. Upon the Payment Date of
any of the foregoing reallocations, the UTI Trustee and the SUBI Trustee
Transaction SUBI Supplement 2009-A

3



--------------------------------------------------------------------------------



 



will each make (or cause to be made) a notation in their respective records
reflecting the reallocation of such Origination Trust Assets as of the time
thereof.
     (b) Upon compliance by the Servicer with the provisions of Section 7.12 of
the Transaction SUBI Servicing Supplement to purchase the beneficial interest in
any Transaction Unit subject to a Postmaturity Term Extension, such Unit will be
identified on a schedule to the Servicer Certificate and reallocated from the
Transaction SUBI to the Undivided Trust Interest (if the Servicer is VCI) or to
an Other SUBI designated by the Servicer (if the Servicer is not VCI) on the
Payment Date that such reallocation payment is made. Upon the Payment Date of
any of the foregoing reallocations, the SUBI Trustee and the UTI Trustee or
Other SUBI Trustee, as applicable, will each make (or cause to be made) a
notation in their respective records reflecting the reallocation of such
Origination Trust Assets as of the time thereof.
     Section 11.3 Issuance and Form of Transaction SUBI Certificate.
     (a) The Transaction SUBI shall be represented by a Transaction SUBI
Certificate which shall represent an exclusive 100% beneficial ownership
interest in the Transaction SUBI and the Transaction SUBI Portfolio, as further
set forth herein. The Transaction SUBI Certificate shall be substantially in the
form of Exhibit A attached hereto, with such appropriate insertions, omissions,
substitutions and other variations as are required by this Transaction SUBI
Supplement and may have such letters, numbers or other marks of identification
and such legends and endorsements placed thereon as may, consistently herewith
and with the Origination Trust Agreement, be directed by the Initial
Beneficiary. Any portion of the Transaction SUBI Certificate may be set forth on
the reverse thereof. The Transaction SUBI Certificate shall be printed,
lithographed, typewritten, mimeographed, photocopied or otherwise produced or
may be produced in any other manner as may, consistently herewith and with the
Origination Trust Agreement, be determined by the Initial Beneficiary.
     (b) The Transaction SUBI Certificate shall contain an express written
release and subordination of any claim by any holder thereof to any proceeds or
assets of any Origination Trustee and to all of the Origination Trust Assets
other than those from time to time included within the Transaction SUBI
Portfolio.
     Section 11.4 Filings; Termination of Transaction SUBI; Related Matters.
     (a) The Settlor, the UTI Trustee and the SUBI Trustee will undertake all
other and future actions and activities as may be required by the Servicer
(pursuant to the Transaction SUBI Servicing Supplement) to perfect (or evidence)
and confirm the foregoing identification and allocation of SUBI Assets to the
Transaction SUBI Portfolio, including filing or causing to be filed UCC
financing statements and executing and delivering all related filings, documents
or writings as may be deemed reasonably necessary by the Servicer hereunder or
under any of the Transaction Documents and as are presented to them in final
execution form; provided, however, that in no event will the Settlor, the
Servicer or any Origination Trustee be required to take any action to indicate
any Person as lienholder or change the Person listed as owner on the Certificate
of Title for any Leased Vehicle allocated to the Transaction SUBI Portfolio
other than as provided in Section 11.4(c) below. The Settlor hereby irrevocably
makes and appoints each of the SUBI Trustee and the Servicer, and any of their
respective officers, employees or agents, as
Transaction SUBI Supplement 2009-A

4



--------------------------------------------------------------------------------



 



the true and lawful attorney-in-fact of the Settlor (which appointment is
coupled with an interest and is irrevocable) with power to authorize on behalf
of the Settlor any financing statements or continuation statements, and to sign
on behalf of the Settlor any security agreements, mortgages, assignments,
affidavits, letters of authority, notices or similar documents necessary or
appropriate to be executed or filed pursuant to this Section.
     (b) If all of the Transaction Units have been liquidated into cash and all
of such cash shall have been distributed in accordance with the Transaction SUBI
Servicing Supplement, then, at the direction of the holder of the Transaction
SUBI Certificate, the Transaction SUBI shall be terminated and the Transaction
SUBI Certificate shall be returned to the SUBI Trustee and canceled thereby.
     (c) Upon a written direction to the SUBI Trustee to revoke and terminate
the Transaction SUBI by the holder of the Transaction SUBI Certificate, the SUBI
Trustee shall (i) revoke the Transaction SUBI and (ii) promptly, at the expense
of the holder of the Transaction SUBI Certificate, distribute the Transaction
SUBI Assets to the holder of the Transaction SUBI Certificate; provided,
however, that the Transaction SUBI shall not be subject to such revocation prior
to the earlier of (A) the acceleration of the Notes under Section 5.2 of the
Indenture following an Indenture Default or (B) payment in full of principal and
accrued interest on the Notes.
     Section 11.5 Acceptance by SUBI Trustee.
     The SUBI Trustee shall have only the rights, powers and duties as set forth
herein and in the Origination Trust Agreement with respect to the Transaction
SUBI. In accordance with Section 3.1(d) of the Origination Trust Agreement, the
SUBI Trustee hereby accepts its appointment as SUBI Trustee with respect to the
Transaction SUBI hereunder and agrees to act as a trustee of the Origination
Trust for the benefit of the holder or holders of each Transaction SUBI
Certificate in accordance with the terms of this Transaction SUBI Supplement and
the Origination Trust Agreement. Except to execute and deliver the Transaction
Documents to which it is a party and to exercise and carry out or cause to be
exercised and carried out the rights, duties and obligations of the SUBI Trustee
hereunder and thereunder and except as otherwise authorized by the holder of the
Transaction SUBI Certificate, the SUBI Trustee shall have no power, right, duty
or authority to manage, control, possess, sell, lease, dispose of or in any
other manner deal in or with the Transaction SUBI Certificate, the Transaction
SUBI Portfolio or any Transaction SUBI Asset or any part thereof or interest
therein at any time conveyed to or vested in or registered or otherwise standing
in the name of the SUBI Trustee or the Origination Trust.
     Section 11.6 Representations and Warranties of SUBI Trustee.
     The SUBI Trustee hereby makes the following representations and warranties
on which the Settlor and Initial Beneficiary, each of their permitted assignees
and each holder of the Transaction SUBI Certificate may rely:
Transaction SUBI Supplement 2009-A

5



--------------------------------------------------------------------------------



 



     (a) Organization and Good Standing. The SUBI Trustee is a national banking
association, duly organized, validly existing and in good standing under the
laws of the United States.
     (b) Power and Authority. The SUBI Trustee has full power, authority and
right to execute, deliver and perform this Transaction SUBI Supplement and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Transaction SUBI Supplement.
     (c) Due Execution. This Transaction SUBI Supplement has been duly executed
and delivered by the SUBI Trustee, and this Transaction SUBI Supplement and the
Origination Trust Agreement are legal, valid and binding instruments enforceable
against the SUBI Trustee in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency and other similar
laws relating to the enforcement of creditors’ rights generally and to general
principles of equity.
     (d) No Conflict. Neither the execution and delivery of this Transaction
SUBI Supplement nor the consummation of the transactions herein contemplated,
nor compliance with the provisions hereof, will conflict with or result in a
breach of, or constitute a default (with notice or passage of time or both)
under, any provision of any law, governmental rule, regulation, judgment, decree
or order binding on the SUBI Trustee or the charter or bylaws of the SUBI
Trustee or any provision of any mortgage, indenture, contract, agreement or
other instrument to which the SUBI Trustee is a party or by which it is bound.
No consent, approval or authorization of, or filing, registration or
qualification with, or the giving of notice or the taking of any other action
with respect to, any federal or Delaware state Governmental Authority is
required on the part of the SUBI Trustee in connection with the execution,
delivery and performance by the SUBI Trustee of the Origination Trust Agreement,
the Servicing Agreement, the Transaction SUBI Servicing Supplement and this
Transaction SUBI Supplement.
     (e) Location of Records. The office where the SUBI Trustee keeps its
records concerning the transactions contemplated hereby is located at 209 S.
LaSalle Street, Suite 300, Chicago, Illinois 60604.
     Section 11.7 Merger and Consolidation of Origination Trustees. Each
Origination Trustee shall give notice to the Transferor and the Administrator
within a reasonable time after affecting any merger, consolidation, or other
transaction set forth in Section 6.5 of the Origination Trust Agreement.
PART XII
ASSIGNMENT OF THE TRANSACTION SUBI
     Section 12.1 Assignment.
     The parties to this Transaction SUBI Supplement hereby acknowledge and
consent to the mortgage, pledge, assignment and Grant of a security interest by
the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of
the Noteholders of all of the Issuer’s rights hereunder and the Transaction
SUBI. The parties to this Transaction SUBI Supplement hereby acknowledge and
consent to (i) the sale from VCI to the Transferor and (ii) the sale from the
Transaction SUBI Supplement 2009-A

6



--------------------------------------------------------------------------------



 



Transferor to the Issuer of the Transaction SUBI Portfolio and the Transaction
SUBI Certificate. In addition, the parties to this Transaction SUBI Supplement
hereby acknowledge and agree that for so long as the Notes are outstanding, the
Indenture Trustee and the Issuer acting jointly will have the right to exercise
all rights, remedies, powers, privileges and claims of the Issuer under this
Transaction SUBI Supplement; provided, however, that after the occurrence of an
Indenture Default, the Indenture Trustee alone will have the right to exercise
such rights, remedies, powers, privileges and claims.
PART XIII
MISCELLANEOUS PROVISIONS
     Section 13.1 Amendment, Etc.
     (a) Notwithstanding Section 9.1 of the Origination Trust Agreement, the
Origination Trust Agreement, as supplemented by this Transaction SUBI
Supplement, to the extent that it deals solely with the Transaction SUBI and the
Transaction SUBI Portfolio, may be amended in accordance with this Section 13.1.
     (b) Any term or provision of the Origination Trust Agreement or this
Transaction SUBI Supplement may be amended by the Initial Beneficiary, without
the consent of any other Person subject to satisfaction of one of the following
conditions: (i) the Initial Beneficiary or the Servicer delivers an Officer’s
Certificate or an Opinion of Counsel to the Indenture Trustee and the
Origination Trustees to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders or (ii) the Rating Agency
Condition is satisfied with respect to such amendment. Subject to clause (b)
below, any term or provision of this Agreement may be amended by the Transferor
with the consent of Noteholders evidencing not less than a majority of the
Outstanding Note Amount, voting as a single class. Notwithstanding the
foregoing, any amendment that materially and adversely affects the interests of
the Origination Trustees, the Indenture Trustee or the Owner Trustee shall
require the prior written consent of the Persons whose interests are materially
and adversely affected. The consent of the Certificateholders shall be deemed to
have been given if the Servicer does not receive a written objection from such
Person within 10 Business Days after a written request for such consent shall
have been given.
     (c) Notwithstanding anything herein to the contrary (including clause
(d) below), no amendment shall (i) reduce the interest rate or principal amount
of any Note, or delay the Final Scheduled Payment Date of any Note without the
consent of the Holder of such Note, or (ii) reduce the percentage of the
Outstanding Note Amount, the Holders of which are required to consent to any
matter without the consent of the Holders of at least the percentage of the
Outstanding Note Amount which were required to consent to such matter before
giving effect to such amendment.
     (d) Notwithstanding anything herein to the contrary, any term or provision
of this Transaction SUBI Supplement may be amended by the Initial Beneficiary
without the consent of any of the Noteholders or any other Person to add, modify
or eliminate any provisions as may be necessary or advisable in order to comply
with or obtain more favorable treatment under or with respect to any law or
regulation or any accounting rule or principle (whether now or in the future
Transaction SUBI Supplement 2009-A

7



--------------------------------------------------------------------------------



 



in effect); it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied.
     (e) It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
     (f) Prior to the execution of any amendment to this Transaction SUBI
Supplement, the Initial Beneficiary shall provide each Rating Agency with
written notice of the substance of such amendment. No later than 10 Business
Days after the execution of any amendment to this Transaction SUBI Supplement,
the Initial Beneficiary shall furnish a copy of such amendment to each Rating
Agency, the Origination Trustees, the Owner Trustee and the Indenture Trustee.
     (g) Prior to the execution of any amendment to this Transaction SUBI
Supplement, the Owner Trustee, the Indenture Trustee and the Origination
Trustees shall be entitled to receive and conclusively rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by the Origination Trust Agreement or this Transaction SUBI Supplement and that
all conditions precedent to the execution and delivery of such amendment have
been satisfied.
     Section 13.2 Governing Law.
     THIS TRANSACTION SUBI SUPPLEMENT SHALL BE CREATED UNDER AND GOVERNED BY AND
CONSTRUED UNDER THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO
ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.
     Section 13.3 Notices.
     All demands, notices and communications hereunder shall be in writing and
shall be delivered or mailed by registered or certified first class United
States mail, postage prepaid, hand delivery, prepaid courier service, or by
telecopier, and addressed in each case as set forth in Schedule II to the
Indenture or at such other address as shall be designated in a written notice to
the other parties hereto. Delivery shall occur only upon receipt or reported
tender of such communication by an officer of the recipient entitled to receive
such notices located at the address of such recipient for notices hereunder.
     Section 13.4 Severability of Provisions.
     If any one or more of the covenants, agreements, provisions or terms of
this Transaction SUBI Supplement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Transaction SUBI Supplement and shall in no way affect the validity or
enforceability of the other provisions of this Transaction SUBI Supplement or of
the Transaction SUBI Certificate or the rights of the holder thereof. To the
extent permitted by law, the parties hereto waive any provision of law that
renders any provision of this Transaction SUBI Supplement invalid or
unenforceable in any respect.
Transaction SUBI Supplement 2009-A

8



--------------------------------------------------------------------------------



 



     Section 13.5 Effect of Transaction SUBI Supplement on Origination Trust
Agreement and Transaction Documents.
     (a) Except as otherwise specifically provided herein: (i) the parties shall
continue to be bound by all provisions of the Origination Trust Agreement; and
(ii) the provisions set forth herein shall operate either as additions to or
modifications of the obligations of the parties under the Origination Trust
Agreement, as the context may require. In the event of any conflict between the
provisions of this Transaction SUBI Supplement and the Origination Trust
Agreement with respect to the Transaction SUBI, the provisions of this
Transaction SUBI Supplement shall prevail.
     (b) For purposes of determining the parties’ obligations under this
Transaction SUBI Supplement with respect to the Transaction SUBI, general
references in the Origination Trust Agreement to: (i) the SUBI Portfolio shall
be deemed to refer more specifically to the Transaction SUBI Portfolio; (ii) the
SUBI Supplement shall be deemed to refer more specifically to this Transaction
SUBI Supplement; and (iii) the SUBI Servicing Agreement Supplement shall be
deemed to refer more specifically to the Transaction SUBI Servicing Supplement.
     Section 13.6 Each SUBI Separate; Assignees of SUBI.
     Each party hereto acknowledges and agrees (and each holder or pledgee of
the Transaction SUBI, by virtue of its acceptance of such Transaction SUBI or
pledge thereof acknowledges and agrees) that (a) the Transaction SUBI is a
separate series of the Origination Trust as provided in Section 3806(b)(2) of
Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code § 3801 et seq., (b)(i)
the debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to the Transaction SUBI or the Transaction SUBI
Portfolio shall be enforceable against the Transaction SUBI Portfolio only and
not against any Other SUBI Assets or the UTI Portfolio and (ii) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to any Other SUBI, any Other SUBI Portfolio, the UTI or
the UTI Portfolio shall be enforceable against such Other SUBI Portfolio or the
UTI Portfolio only, as applicable, and not against the Transaction SUBI or any
Transaction SUBI Assets, (c) except to the extent required by law, UTI Assets or
SUBI Assets with respect to any SUBI (other than the Transaction SUBI) shall not
be subject to the claims, debts, liabilities, expenses or obligations arising
from or with respect to the Transaction SUBI, in respect of such claim, (d)(i)
no creditor or holder of a claim relating to the Transaction SUBI or the
Transaction SUBI Portfolio shall be entitled to maintain any action against or
recover any assets allocated to the UTI or the UTI Portfolio or any Other SUBI
or the assets allocated thereto, and (ii) no creditor or holder of a claim
relating to the UTI, the UTI Portfolio or any SUBI other than the Transaction
SUBI or any SUBI Assets other than the Transaction SUBI Portfolio shall be
entitled to maintain any action against or recover any assets allocated to the
Transaction SUBI, and (e) any purchaser, assignee or pledgee of an interest in
the Transaction SUBI or the Transaction SUBI Certificate, must, prior to or
contemporaneously with the grant of any such assignment, pledge or security
interest, (i) give to the Origination Trust a non-petition covenant
substantially similar to that set forth in Section 6.9 of the Origination Trust
Agreement, and (ii) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of the UTI or UTI Certificate and any
Other SUBI or Other SUBI Certificate to release all claims to the assets of the
Origination Trust allocated to the UTI and each Other SUBI Portfolio and, in the
Transaction SUBI Supplement 2009-A

9



--------------------------------------------------------------------------------



 



event that such release is not given effect, to fully subordinate all claims it
may be deemed to have against the assets of the Origination Trust allocated to
the UTI Portfolio and each Other SUBI Portfolio.
     Section 13.7 No Petition; Release of Claims.
     With respect to each Bankruptcy Remote Party, each party hereto (and each
holder and pledgee of the Transaction SUBI, by virtue of its acceptance of such
SUBI or pledge thereof) agrees that, prior to the date which is one year and one
day after payment in full of all obligations under each Financing, (i) no party
hereto shall authorize such Bankruptcy Remote Party to commence a voluntary
winding-up or other voluntary case or other Proceeding seeking liquidation,
reorganization or other relief with respect to such Bankruptcy Remote Party or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect in any jurisdiction or seeking the appointment of an administrator, a
trustee, receiver, liquidator, custodian or other similar official with respect
to such Bankruptcy Remote Party or any substantial part of its property or to
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other Proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and (ii)
none of the parties hereto shall commence or join with any other Person in
commencing any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction.
     Section 13.8 Tax Matters.
     Each of the Initial Beneficiary, the UTI Trustee, the Delaware Trustee, the
SUBI Trustee and any holder or pledgee of the Transaction SUBI (including the
Issuer and the Indenture Trustee, respectively) agree that for federal, state
and local income, franchise and/or value added tax purposes it shall not treat
this Transaction SUBI Supplement as creating or constituting a trust,
partnership, association taxable as a corporation or any other type of separate
entity (and will report for such purposes in a consistent manner therewith).
Instead, each of such parties agrees, and will consistently report, that for
federal, state and local income, franchise and/or value added tax purposes the
Origination Trust holds the Transaction SUBI Portfolio and each asset therein as
a mere agent of the Issuer. Each such party further agrees that the Origination
Trust is acting as holder of record title to the Transaction SUBI Portfolio,
including the Transaction Vehicles, solely for the benefit of, and as agent and
nominee of, the Issuer, and shall not hold itself out or act in a manner
inconsistent with it acting merely as agent and nominee.
     Section 13.9 ENTIRE AGREEMENT.
     THIS TRANSACTION SUBI SUPPLEMENT AND THE OTHER TRANSACTION DOCUMENTS
EXECUTED AND DELIVERED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Transaction SUBI Supplement 2009-A

10



--------------------------------------------------------------------------------



 



     Section 13.10 Submission to Jurisdiction; Waiver of Jury Trial.
     Each of the parties hereto hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or Proceeding
relating to this Transaction SUBI Supplement or any documents executed and
delivered in connection herewith, or for recognition and enforcement of any
judgment in respect thereof, to the nonexclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;
     (b) consents that any such action or Proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or Proceeding in any such court or that such action or Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
     (c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 13.3 of this Transaction SUBI
Supplement;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, Proceeding or
counterclaim based on, or arising out of, under or in connection with this
Transaction SUBI Supplement, any other Transaction Document, or any matter
arising hereunder or thereunder.
     Section 13.11 Form 10-D Filings. So long as the Transferor is filing
Exchange Act Reports with respect to the Issuer, no later than each Payment
Date, the Origination Trustees shall notify the Transferor of any Form 10-D
Disclosure Item with respect to the Origination Trustees, together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably acceptable to the Transferor.
     Section 13.12 Form 8-K Filings. So long as the Transferor is filing
Exchange Act Reports with respect to the Issuer, the Origination Trustees shall
promptly notify the Transferor, but in no event later than five (5) Business
Days after its occurrence, of any Reportable Event of which a Responsible
Officer of the Origination Trustees has actual knowledge (other than a
Reportable Event described in clause (a) or (b) of the definition thereof as to
which the Transferor or the Servicer has actual knowledge). The Origination
Trustees shall be deemed to have actual knowledge of any such event to the
extent that it relates to the Origination Trustees in their individual capacity
or any action by the Origination Trustees under this Transaction SUBI Supplement
or the Origination Trust Agreement.
     Section 13.13 Indemnification. (a) U.S. Bank and/or Wilmington Trust
Company, as applicable, shall indemnify the Transferor, each Affiliate of the
Transferor or each Person who controls any of such parties (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act) and the
respective present and former directors, officers, employees and
Transaction SUBI Supplement 2009-A

11



--------------------------------------------------------------------------------



 



agents of each of the foregoing, and shall hold each of them harmless from and
against any losses, damages, penalties, fines, forfeitures, legal fees and
expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain arising out of or based upon:
     (i) (A) any untrue statement of a material fact contained in any
information provided in writing by U.S. Bank or Wilmington Trust Company to the
Transferor or its affiliates under Sections 13.11 or 13.12 (such information,
the “Provided Information”), or (B) the omission to state in the Provided
Information a material fact required to be stated in the Provided Information,
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, by way of
clarification, that clause (B) of this paragraph shall be construed solely by
reference to the related information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Provided Information or any portion thereof is presented together
with or separately from such other information; or
     (ii) any failure by U.S. Bank or Wilmington Trust Company to deliver any
information, report, or other material when and as required under Sections 13.11
or 13.12.
     (b) In the case of any failure of performance described in clause (a)(ii)
of this Section, U.S. Bank and/or Wilmington Trust Company, as applicable, shall
promptly reimburse the Transferor for all costs reasonably incurred in order to
obtain the information, report or other material not delivered as required by
U.S. Bank or Wilmington Trust Company.
     (c) Notwithstanding anything to the contrary contained herein, in no event
shall U.S. Bank or Wilmington Trust Company be liable for special, indirect or
consequential damages of any kind whatsoever, including but not limited to lost
profits, even if U.S. Bank or Wilmington Trust Company has been advised of the
likelihood of such loss or damage and regardless of the form of action.
     Section 13.14 Several Obligations. The obligations of U.S. Bank, Wilmington
Trust Company and the Origination Trustees under Sections 13.11, 13.12 and 13.13
above are separate and not joint obligations of each such Person, and in no
event shall such Persons have any liability for the acts or omissions of any
other Person.
[SIGNATURES ON NEXT PAGE]
Transaction SUBI Supplement 2009-A

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Transaction SUBI
Supplement to be duly executed by their respective officers as of the day and
year first above written.

                  VW CREDIT, INC.,         as Settlor and Initial Beneficiary  
 
 
           
 
  By:   /s/ Martin Luedtke    
 
  Name:  
 
Martin Luedtke    
 
  Title:   Treasurer    
 
           
 
  By:   /s/ Lawrence S. Tolep    
 
  Name:  
 
Lawrence S. Tolep    
 
  Title:   Assistant Treasurer    

Transaction SUBI Supplement 2009-A

S-1



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION,         as Administrative
Trustee, UTI Trustee and SUBI Trustee    
 
           
 
  By:   /s/ Melissa A. Rosal    
 
  Name:  
 
Melissa A. Rosal    
 
  Title:   Vice President    

Transaction SUBI Supplement 2009-A

S-2



--------------------------------------------------------------------------------



 



Wilmington Trust Company, acting in its capacity as Delaware Trustee, hereby
acknowledges its agreement to be bound by the provisions set forth in
Sections 13.11, 13.12 and 13.13 of this Transaction SUBI Supplement.

                  WILMINGTON TRUST COMPANY,
as Delaware Trustee    
 
           
 
  By:   /s/ Jeanne M. Oller    
 
  Name:  
 
Jeanne M. Oller    
 
  Title:   Assistant Vice President    

Transaction SUBI Supplement 2009-A

S-3



--------------------------------------------------------------------------------



 



SCHEDULE 1
Transaction SUBI Supplement
2009-A
DESCRIPTION OF TRANSACTION UNITS
[delivered electronically to the Indenture Trustee]
Transaction SUBI Supplement 2009-A

I-1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF TRANSACTION SUBI CERTIFICATE
VW CREDIT LEASING, LTD.
TRANSACTION SPECIAL UNIT OF BENEFICIAL INTEREST 2009-A CERTIFICATE
evidencing an exclusive undivided 100% beneficial ownership interest in all
Transaction SUBI Assets (as defined below).
(This Certificate does not represent an obligation of, or an interest in, VW
Credit, Inc. or any of its affiliates (other than the Origination Trust (as
defined below)).
Number Transaction SUBI-2009-A
     THIS CERTIFIES THAT                                          is the
registered owner of a 100% nonassessable, fully-paid, exclusive undivided
interest in the Transaction SUBI Portfolio (such interest, a “Transaction SUBI”)
of VW Credit Leasing, Ltd., a Delaware statutory trust (the “Origination Trust”)
formed by VW Credit, Inc., a Delaware corporation, as settlor (“VCI” or, in its
capacity as settlor thereunder, and, together with any successor or assign, the
“Settlor”), Wilmington Trust Company, a Delaware banking corporation, as
Delaware trustee (the “Delaware Trustee”), and U.S. Bank National Association
(f/k/a U.S. Bank Trust National Association), as administrative trustee (the
“Administrative Trustee”) and UTI trustee (the “UTI Trustee”). The Origination
Trust was created pursuant to a Trust Agreement dated as of June 2, 1999 (as
modified, supplemented, or amended from time to time, the “Agreement”) among VCI
as the Settlor and as the sole initial beneficiary (in such capacity, and,
together with any successor or permitted assign, the “Initial Beneficiary”), the
UTI Trustee, the Administrative Trustee and the Delaware Trustee, as
supplemented for purposes hereof by that certain Transaction SUBI Supplement
2009-A to Origination Trust Agreement dated as of [                    ], 2009
(as amended, modified or supplemented from time to time, the “Transaction SUBI
Supplement”) among the Settlor, the Initial Beneficiary, the UTI Trustee, the
Administrative Trustee and U.S. Bank National Association, as the SUBI Trustee
(the “SUBI Trustee”; together with the UTI Trustee, the Administrative Trustee
and the Delaware Trustee, the “Origination Trustees”). To the extent not
otherwise defined herein, the capitalized terms herein have the meanings set
forth in the Agreement.
     This Certificate is the duly authorized certificate issued under the
Agreement and the Transaction SUBI Supplement and designated as “VW Credit
Leasing, Ltd. Transaction Special Unit of Beneficial Interest 2009-A
Certificate” (the “Transaction SUBI Certificate”). This Transaction SUBI
Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement and the Transaction SUBI Supplement, to which
Agreement the holder of this Transaction SUBI Certificate by virtue of the
acceptance hereof assents and by which such holder is bound. Also to be issued
under the Agreement are various other series of Certificates, the first
designated as “VW Credit Leasing, Ltd. Undivided Trust Interest Certificates”
(the “Undivided Trust Interest Certificates”), and the others each designated as
“VW Credit Leasing, Ltd. Special Unit of Beneficial Interest Certificates” (the
“SUBI
Transaction SUBI Supplement 2009-A

A-1



--------------------------------------------------------------------------------



 



Certificates” and, together with the Undivided Trust Interest Certificates, the
“Certificates”). The Undivided Trust Interest Certificates, taken together,
evidence an exclusive undivided interest in the assets of the Origination Trust,
other than SUBI Assets (each as defined in the Agreement); each other series of
SUBI Certificates, taken together, will evidence an exclusive undivided interest
in a separate SUBI Portfolio other than the Transaction SUBI Portfolio.
     The Certificates do not represent an obligation of, or an interest in, the
Settlor, any Origination Trustee or any of their respective affiliates (other
than the Origination Trust). A copy of the Agreement may be examined during
normal business hours at the principal office of the Settlor or any Origination
Trustee, and at such other places, if any, designated by the Settlor or any
Origination Trustee, by the holder hereof upon request.
     By accepting this Certificate, the holder hereof releases (or fully
subordinates, but only to the extent such release is not given effect) any claim
in respect of this Certificate to any proceeds or assets of the Origination
Trust and to all of the assets of the Origination Trust other than those from
time to time included within the Transaction SUBI Portfolio (the “Transaction
SUBI Assets”) and those proceeds or assets derived from or earned by the
Transaction SUBI Assets.
     Prior to due presentation of this Certificate for registration of a
permitted transfer, the Origination Trustees, the certificate registrar and any
of their respective agents may treat the Person or entity in whose name this
Certificate is registered as the owner hereof for the purpose of receiving
distributions and for all other purposes, and, except as provided for in the
Agreement, neither the Origination Trustees, the certificate registrar nor any
such agent shall be affected by any notice to the contrary.
     The holder of this Certificate covenants and agrees that prior to the date
which is one year and one day after the date upon which all obligations under
each Financing have been paid in full, it will not institute against, or join
any other Person in instituting against, the Origination Trust, any Special
Purpose Entity, or any general partner of any Special Purpose Entity that is a
partnership, any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceeding or other Proceedings under any federal or state
bankruptcy or similar law.
     No bankruptcy, reorganization, arrangement, insolvency or liquidation
Proceeding or other Proceedings under any federal or state bankruptcy,
insolvency or similar law shall be instituted by the Origination Trust without
the unanimous consent of all Origination Trustees and Certificateholders
hereunder. A SUBI Trustee shall not so consent unless directed to do so by the
holder of the applicable SUBI, and the Delaware Trustee shall not so consent
unless directed to do so by all of the Certificateholders.
     Unless this Certificate shall have been executed by an authorized officer
of the Administrative Trustee and the SUBI Trustee, by manual signature, this
Certificate shall not entitle the holder hereof to any benefit under the
Agreement or be valid for any purpose.
Transaction SUBI Supplement 2009-A

A-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Administrative Trustee and the SUBI Trustee on
behalf of the Origination Trust and not in their individual capacities have
caused this Transaction SUBI Certificate to be duly executed.

          Dated:   VW CREDIT LEASING, LTD.
 
       
 
  By:   U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as Administrative Trustee and SUBI
Trustee  
 
  By:    
 
       
 
      Authorized Officer

Transaction SUBI Supplement 2009-A

A-3